Filed 6/30/21 P. v. Hawley CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B299150
                                                                            (Super. Ct. No. 1507040)
     Plaintiff and Respondent,                                              (Santa Barbara County)

v.

ROBERT CHARLES HAWLEY,

     Defendant and Appellant.


      Robert Charles Hawley appeals a judgment following
conviction of eight counts of sexual offenses committed against
multiple victims, and three misdemeanor counts of contempt of
court regarding violation of a protective order. (Pen. Code, §§
288, subd. (a), 288.7, subd. (b), former 288a, subd. (c)(2)(A), 289,
subd. (a)(1)(A), 166, subd. (c)(1)(A).)1 We affirm.
      This appeal concerns sexual offenses committed against
three victims, all Hawley’s granddaughters, over a 20-year
period. Hawley now challenges the sufficiency of evidence of


         1   All statutory references are to the Penal Code.
duress concerning counts 4 through 6, committed against
granddaughter Jane Doe 1. We reject his contention that the
evidence does not demonstrate her lack of consent to the sexual
offenses – forcible oral copulation (counts 4 and 6), and sexual
penetration by a foreign object (count 5). (Former § 288a, subd.
(c)(2)(A); § 289, subd. (a)(1)(A).)
             FACTUAL AND PROCEDURAL HISTORY
       At trial, Jane Doe 1 testified that Hawley touched her
vagina, over and under her clothing, many times, commencing
when she was six years old. She stated that “[i]t just happened
all the time growing up.” When she was 10 years old, Hawley
orally copulated her. When she complained, he apologized.
Hawley also masturbated in her presence.
       In 2016, then 26-year-old Jane Doe 1 was homeless and
moved into Hawley’s apartment for five months. It was “a hard
decision” but she had been homeless for two years and had no
other place to live. She assumed that Hawley, then 81 years old,
was “too old and . . . too tired to be such a creep.” Hawley
continued to orally copulate her, however; she would “freeze up”
and “didn’t know what to do.”
       Jane Doe 1 then began to consume alcohol “all day
everyday.” She developed an eating disorder, became anorexic
and emaciated, and “couldn’t move without help.” Jane Doe 1
also had difficulty walking and was unable to bathe. She
described Hawley as having “two personalities.” He became
“scary” and “completely different” when angry. During this time,
a friend saw Jane Doe 1 and became concerned with her
alcoholism and fragility.
       On October 4, 2016, Alexandria Holmes was shopping at a
Santa Barbara grocery store. She saw Hawley, “a much older




                               2
man,” leading, almost dragging, Jane Doe 1 inside the store.
Jane Doe 1 appeared to be 16 years old, had glassy eyes, and
stared downward. Hawley kissed Jane Doe 1 on the lips in one of
the store aisles. Holmes followed the couple as they left the store
and obtained the license plate number of Hawley’s vehicle. She
then telephoned the police emergency dispatcher and reported
the incident. The following month, Hawley was arrested and
charged with multiple counts of sexual offenses committed
against his three granddaughters.
         In November 2016, Jane Doe 1 went through alcohol
withdrawal. She was emaciated (weighing 75 pounds),
disoriented, and suicidal. Jane Doe 1 was later treated at a
psychiatric facility.
         During a 2016 police interview, Jane Doe 1 described three
recent incidents of oral copulation. Fearful of becoming homeless
again, she had allowed Hawley to orally copulate her and
penetrate her vagina with his fingers. Jane Doe 1 stated during
the interview that she thought that “if I don’t put up with this
then I’m gonna be on the street again.” She also stated that
Hawley provided her with vodka and she then became “too drunk
to . . . know what’s going on.” Jane Doe 1 threatened to leave, but
Hawley became angry and informed her that she could not leave.
She thought that Hawley believed that they “were in some sort of
relationship” and proposed marriage and having children.
Hawley continued to touch Jane Doe 1’s vagina over her clothing
through November. The prosecutor played the recorded police
interview at trial.
         Hawley’s two other granddaughters testified at trial and
described sexual offenses that he committed against them as
children (count 8, Jane Doe 2; count 9, Jane Doe 3).




                                3
       The jury convicted Hawley of nine counts of sexual offenses
and found that he committed the offenses against more than one
victim. (§ 667.61, subds. (b) & (e)(4).) The trial court dismissed
count 3 pursuant to the statute of limitations and sentenced
Hawley to 92 years to life for the remaining counts. The court
imposed various fines and fees, stayed the fines and fees except
for the restitution fine, and awarded Hawley 988 days of
presentence custody credit.
       Hawley appeals and contends that insufficient evidence
supports his convictions of counts 4, 5, and 6.
                            DISCUSSION
       Hawley contends that insufficient evidence supports his
conviction because there is no evidence that he used “force,
violence, duress, menace, or fear of immediate and unlawful
bodily injury” against Jane Doe 1. (Former § 288a, subd.
(c)(2)(A).) He asserts that she did not outwardly display her lack
of consent to his sexual acts and tolerated his acts.
       In reviewing the sufficiency of evidence to support a
conviction, we examine the entire record and draw all reasonable
inferences therefrom in favor of the judgment to determine
whether there is reasonable and credible evidence from which a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. (People v. Brooks (2017) 3 Cal.5th 1, 57.) Our
review is the same in a prosecution primarily resting upon
circumstantial evidence. (People v. Rivera (2019) 7 Cal.5th 306,
331.) We do not redetermine the weight of the evidence or the
credibility of witnesses. (People v. Albillar (2010) 51 Cal.4th 47,
60; People v. Young (2005) 34 Cal.4th 1149, 1181 [“Resolution of
conflicts and inconsistencies in the testimony is the exclusive
province of the trier of fact”].) We must accept logical inferences




                                 4
that the jury might have drawn from the evidence although we
may have concluded otherwise. (Rivera, at p. 331.) “If the
circumstances reasonably justify the trier of fact’s findings,
reversal of the judgment is not warranted simply because the
circumstances might also reasonably be reconciled with a
contrary finding.” (Albillar, at p. 60.) In our review, we focus
upon the evidence that was presented, rather than evidence that
might have been but was not presented. (People v. Story (2009)
45 Cal.4th 1282, 1299.)
       Duress is objective in nature and not dependent on a
victim’s response. (People v. Soto (2011) 51 Cal.4th 229, 246.)
Duress is “ ‘“a direct or implied threat of force, violence, danger,
hardship or retribution sufficient to coerce a reasonable person of
ordinary susceptibilities to (1) perform an act which otherwise
would not have been performed or, (2) acquiesce in an act to
which one otherwise would not have submitted.” ’ ” (Ibid., italics
omitted.) Duress is measured by “a purely objective standard.”
(Ibid.)
       Relevant factors determining the existence of duress
include the age of the victim, the relationship to the defendant,
relative size and age disparities, location of the molestation,
position of dominance and authority of the defendant, and
defendant’s past exploitation of the victim. (People v. Cochran
(2002) 103 Cal.App.4th 8, 13-14, overruled in part on other
grounds by People v. Soto, supra, 51 Cal.4th 229, 248, fn. 12.)
The essence of duress is psychological coercion. (Cochran, at
p. 15.)
       Here sufficient evidence and reasonable inferences
therefrom established that Jane Doe 1 acquiesced to Hawley’s
sexual acts in counts 4, 5, and 6, satisfying the definition of




                                 5
duress. Hawley began molesting Jane Doe 1 when she was six
years old. She testified that she returned to live with him when
she was 26 years old because she had been homeless for two
years and she thought that age had dampened his sexual desires.
More importantly, however, Jane Doe 1 stated that Hawley
provided her with a fifth of vodka daily and that she was anorexic
(70 pounds) and unable to physically care for herself. She
became suicidal and later was admitted to a psychiatric facility.
Jane Doe 1 also feared Hawley’s anger, describing him as having
two different personalities, and “scary” when he was angry. A
bystander saw Hawley “dragging” Jane Doe 1 through the
grocery store; Jane Doe 1 was downcast and unresponsive to
Hawley kissing her. This evidence and reasonable inferences
therefrom establish the element of duress.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.




                                6
                      Brian E. Hill, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Janet Gusdorff, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant Attorney
General, Paul M. Roadarmel, Jr. and David F. Glassman, Deputy
Attorneys General, for Plaintiff and Respondent.




                               7